department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp tl-n-3698-00 uilc internal_revenue_service national_office field_service_advice memorandum for from district_counsel blaise g dusenberry acting senior technician reviewer branch administrative provisions and judicial practice cc pa apjp subject informal claim theory this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corporation holdings year year year year year year dollar_figurex issues whether an amended_return filed by holdings to claim a refund for a year for which corporation filed the original return may be treated as a valid claim under the informal claim theory whether amended returns for year sec_1 and filed by holdings to carryback unused research credits arising in year and exceeding the amount of credits originally claimed on holdings’ year return may be treated as a valid claim for the excess_amount of the credits under the informal claim theory conclusion under the informal claim theory holdings’ claim may not be treated as a valid claim filed by corporation because the service is only authorized under sec_6402 to credit an overpayment against the tax_liability of the person who made the overpayment amended returns for year sec_1 and filed by holdings may be treated as a valid claim because a claim for one year is not a claim for another year even though the issues involved may be identical facts holdings acquired_corporation in a buyout that was completed in year and holdings became the parent of corporation corporation filed a consolidated_return with its subsidiaries for its year fiscal_year year holdings filed a return for its short_year ending on the last day of corporation’s year for the taxable years ending after the last day of corporate’s year year holdings filed consolidated_returns for an affiliated_group that included corporation for year holdings timely filed its consolidated_return reporting unused research credits in year holdings timely filed two protective claims using its ein employer_identification_number for year sec_1 and these protective claims listed corporation’s return_information and claimed unused research credits to be carried back from year to year sec_1 and in addition the return noted t he amount of research credits to be carried back is expected to exceed the amount of unused research_credit reflected on the originally filed year tax_return in year holdings timely amended the claims for year sec_1 and attached to these claims were copies of corporation’s original year return altered by replacing corporation’s ein with holdings’ ein the amended claims requested carrybacks for year sec_1 and the total amount of claimed carrybacks is dollar_figurex more than the amount of the unused research credits available on holdings’ consolidated_return for year holdings never filed an amended_return for year to claim the additional dollar_figurex of unused research credits according to your memorandum the district director’s office received the initial claims in year which were then assigned to an examination team the team examined the claims from year through year and conducted the audit as if all claims by holdings had been filed by the proper party in year the team realized that corporation rather than holdings should have filed the year amended claim because corporation filed the original year return additionally the team realized that holdings failed to file a formal year claim for the additional dollar_figurex of unused research credits therefore the team raised two issues for consideration whether corporation filed a valid claim allowing carrybacks of unused research credits to year and whether holdings timely filed a valid claim for dollar_figurex of unused research credits the unused research credits in excess of the amount available on holdings’ consolidated_return for year we sent a technical assistance request to the associate chief_counsel corporate in order for them to address the consolidated_return issues of this case which fall within their subject matter jurisdiction the corporate_division closed the assistance request and plan to answer the consolidated_return issues in a separate memorandum as soon as they receive further factual development from the field accordingly our response does not address any consolidated_return issues law and analysis under sec_6402 of the internal_revenue_code the secretary is authorized to credit within the applicable_period of limitations an overpayment against any liability in respect of an internal revenue tax of the person who made the overpayment and must refund any balance to that person sec_301_6402-2 of the procedure and administration regulations provides that no refund_or_credit will be allowed after the expiration of the statutory period of limitation applicable to the filing of a claim therefor except upon one or more of the grounds set forth in a claim filed before the expiration of such period the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the service of the exact basis thereof the statement of the grounds and facts must be verified by a written declaration that it is made under the penalties of perjury a claim which does not comply with this paragraph will not be considered for any purpose as a claim_for_refund_or_credit sec_301_6402-2 of the regulations requires a separate claim be made for each type of tax for each taxable_year or period informal claims have long been recognized as an exception to the above rules regarding what constitutes a claim_for_refund to constitute an informal claim courts have held that the taxpayer’s notice must fairly advise the service of the nature of the claim but need not comply with formal requirements of the regulations kales v 314_us_186 32_fedclaims_636 courts have enumerated three components to an informal claim first the informal claim must provide the service with notice that the taxpayer is asserting a right to a refund second an informal claim must have some written component finally the claim must describe the legal and factual basis for the refund american radiator standard sanitary corp v united_states ct_cl however there are no bright line rules as to what constitutes an informal claim rather courts consider the facts and circumstances of each particular case id pincite for a taxpayer to successfully bring a refund_suit on the basis of an informal claim most courts hold that there should be some evidence of a waiver by the service on the formal requirements set forth in the regulations such as evidence that the service accepted and treated the informal claim as a claim_for_refund notwithstanding its deficiencies united_states v kales supra 325_us_293 and turco v commissioner t c memo most courts have taken a liberal view as to what constitutes an informal claim typically courts apply the informal claim theory in cases where a taxpayer fails to file within the 3-year statute_of_limitations period prescribed by section a claim satisfying the technical requirements imposed by the regulations under sec_6402 see eg american radiator supra new england electric system supra turco supra however courts are unwilling to allow an informal claim that does not comply with statutory requirements for example in 288_us_62 the court rejected a taxpayer’s argument that although a claim was not timely the service in considering the merits of the position taken therein waived any objection that the claim lacked specificity stating that t he argument confuses the power of the service to disregard a statutory mandate requiring the presentation of a claim within a given period of time with the service’s undoubted power to waive the requirements of the regulations regarding form and specificity of the claim see also 275_us_228 and 325_us_293 issue - the year claim discussion under sec_6402 the service is only authorized to credit an overpayment against the tax_liability of the person who made the overpayment sec_1_1502-77 of the income_tax regulations provides that the common parent is generally the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year except as provided in the preceding sentence no subsidiary shall have authority to act for or to represent itself in any such matter the common parent will file claims for refund_or_credit and any refund will be made directly to and in the name of the common parent and will discharge any liability of the government in respect thereof to any such subsidiary you conclude in your memorandum that based on the foregoing provisions and the case of 112_tc_103 that corporation not holdings was the appropriate entity to file a claim_for_refund for year although we do not have subject matter jurisdiction over this issue we find interlake factually distinguishable from the present case because the new parent in interlake took control of the group and the old parent became a separate unaffiliated entity in addition interlake involved competing claims of old and new parent whereas in the present case both the old parent_corporation and the new parent holdings are seeking to have the same entity receive the benefit of the claim if holdings was the improper party to file the amended_return the taxpayer argues that corporation is deemed to have filed the year claim under the informal claim theory case law applying the informal claim theory is not directly analogous to the present situation because none address whether the informal claim theory may apply to fix the effective for consolidated_return years beginning on or after the date final regulations are published sec_1_1502-77t of the proposed_regulations 2000_42_irb_376 date provides that the common parent for a consolidated_return_year remains the agent for the group for that year as long as it continues to exist this rule applies even if the common parent for whatever reason ceases to be the common parent thus for example if the common parent becomes a subsidiary member of the consolidated_group which continues under sec_1_1502-75 if the common parent becomes a stand-alone corporation or even if the common parent becomes a subsidiary member of another group it remains the agent of the group for those consolidated_return years during which it was the group’s common parent in addition the proposed regulation specifically clarifies the issue of whether the common parent in the carryback_year or the common parent in the loss_year should be the group’s agent to receive a refund resulting from a tentative_carryback_adjustment this same issue was addressed by the tax_court in interlake pincite the proposed_regulations amend sec_1_1502-78 to provide that the common parent for a carryback_year should file any application under sec_6411 for a tentative_carryback_adjustment with respect to a loss or credit arising in a separate_return_limitation_year that may be carried back to a consolidated_return_year fact that the wrong party timely filed the claim most cases address whether the informal claim theory may apply to fix the fact that the correct party timely filed a deficient claim see kales supra new england electric system supra american radiator supra turo supra litigation hazzards issue - the year claim cases cited by the taxpayer such as 63_f2d_317 8th cir and 51_f2d_159 involve a refund_suit by a third party who had been coerced by the tax collector into paying taxes owed by another generally these cases allow the third party to file a refund_suit under the common_law right to sue a tax collector to recover taxes illegally exacted however these cases were decided before congress in amended the internal_revenue_code to provide a judicial remedy for third parties whose interest in property was harmed by a wrongful government levy sec_7426 now provides a wrongful_levy procedure by which third parties may challenge the tax-collection activities of the service discussion holdings failed to file a year amended_return claiming an additional dollar_figurex in research credits holdings merely filed amended claims for year sec_1 and that assumed these additional credits were available sec_301_6402-2 of the regulations specifically requires separate claims for each year it is well settled that a claim for one year is not a claim for another year even though the issues involved may be identical see 181_fsupp_275 ct_cl cert_denied 364_us_822 in which the court stated w e are aware of no case however where a court has held that a request for a particular year constituted a claim for another year the issue for year is whether holdings adequately specified in writing that for year it was claiming an additional dollar_figurex in research credits under similar facts to the present case the claims_court rejected the taxpayer’s argument that an informal claim had been filed in vdo-argo instruments inc v united_states ct_cl aff’d without opinion 738_f2d_453 fed cir the taxpayer filed an application_for tentative refund which sought refunds for and these refunds resulted from the carryback of a net_operating_loss from the carryback eliminated the income for years and with the result that previously used investment tax_credits became available to be carried back to and the taxpayer filed forms 1120x for through expressly stating that the refunds claimed were based on the fact that the net_operating_loss had been carried back to offset and taxable_income also attached were the applications for tentative_carryback_adjustment for and shortly after these claims were filed the service requested a copy of the taxpayer's return and directed the taxpayer to file amended returns for and however these amended returns were not filed until well after the expiration of the statute_of_limitations accordingly the service disallowed the claims for and the court rejected the taxpayer’s argument that the application_for tentative refund along with the written explanation provided on the amended returns for through constituted an informal claim because neither contained assertions that the taxpayer had overpaid its taxes for through nor did they contain any demand for a refund of tax paid for those years see 118_f3d_522 7th cir litigation hazards please call if you have any additional questions regarding this memorandum
